                IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF DELAWARE


IPA TECHNOLOGIES INC.,

               Plaintiff,         C.A. No. 1:16-cv-1266-RGA-SRF
v.

AMAZON.COM, INC., and AMAZON
DIGITAL SERVICES LLC,

               Defendants.


     JOINT LETTER TO THE HONORABLE RICHARD G. ANDREWS REGARDING
              AMAZON’S REDUCTION OF PRIOR ART REFERENCES
Dear Judge Andrews,

    The Court held a July 24, 2020 discovery conference, wherein the Court ordered Amazon to
reduce its number of prior art references. The Court asked the parties to submit a joint letter by
August 28 indicating whether the dispute had been resolved. Pursuant to the Court’s Order, the
parties hereby submit the following statements:
IPA’s Position
    IPA renews its request for an overall cap on the number of references to six primary
references and seven secondary references because Amazon has violated the letter and spirit of
the Court’s order regarding reduction of prior art assertions. IPA further seeks an order
compelling Amazon to provide claim charts for each ground of alleged invalidity for each claim,
which Amazon has failed to provide.
   Amazon’s Notice:
    On August 21, Amazon served a Notice of Grounds of Invalidity of Asserted Claims
(“Notice”) that purported to specify four grounds of invalidity per claim. See Ex. A. However, as
explained below, each alleged ground relies on multiple claim charts charting different systems
or art. And even within each of those charts, Amazon purports to rely on multiple references.
Further, even though all of the grounds on which Amazon relies are Section 103 obviousness
combinations, Amazon failed to provide any charts of combinations, showing which aspect of
which reference discloses particular limitations. Instead, Amazon relies on charts that cover a
single reference without any indication of how the individual references should be combined.
    For example, here are the four grounds that Amazon states it intends to rely on for certain
claims of the ’115 Patent:




See Ex. A, at 2. However, for the first ground (OAA System), while at first glance this appears to
be a single prior art reference, footnote two reveals that this is a reference to a multitude of prior
art charts and references for this one “OAA System.” In other words, Amazon uses this “OAA
system” phrase to incorporate eight separate primary references from its previously served
invalidity contentions. For example, Amazon states in footnote 2:




                                                  1
    This shows that Amazon seeks to rely on eight different charts per claim for this alleged one
system. Looking at the charts, it is apparent that these are not all related to one OAA system, but
rather numerous individual systems (e.g., OAA Automated Office, PAAM Tutorial, Multimodal
Maps Paper). Moreover, a single chart of these references, A-1, titled OAA, contains over
twenty individual alleged prior art publications and source code references:




    Further, Amazon has not provided a single chart that maps the purported combinations to the
claim elements. For example, there is no claim chart corresponding to Ground 2 that combines
the RETSINA System, Kiss, and MECCA. (Or for Ground 3, 4, or any of the other asserted
combinations.) IPA is left guessing as to which parts of which reference Amazon intends to rely
on for each ground, which is in direct conflict with the Court’s admonishment that the
combinations had to be specific: the Court stated “defendant can pick four specific references or
combinations of references, but I do mean specific, not A plus B plus one of 4,000 other
references to be named later.” See J. Andrews, Jul. 24, 2020 Hrg. Tr. at 37:11-15. Additionally,

                                                 2
some of the references that are listed at the beginning of a chart (such as the ones at the
beginning of A-1 above) are not even cited anywhere in the chart that appears in that exhibit.
Again, IPA has no notice of what portions Amazon intends to rely on from those references.

    At the end of the day, Amazon still asserts twenty-one primary “references.” Compared to its
preliminary contentions, which included twenty-four primary charts (which IPA described in its
previous briefing), Amazon still maintains twenty-one primary invalidity chart references. It has
only dropped a net of three references (it dropped four, but added one in “supplemental”
contentions, as mentioned below). That is a mere thirteen percent reduction, in contrast with
IPA’s seventy-five percent reduction in asserted claims. This is not a mutual reduction and is
manifestly unfair to IPA.

   Amazon’s Second Supplemental Invalidity Contentions:

     Confusingly, on the same day it served the above-referenced Notice, Amazon also served its
Second Supplemental Invalidity Contentions purporting to preserve its rights to rely on every
single invalidity contention ever made by anyone in any setting in relation to the asserted patents.
For example, Amazon stated “Amazon incorporates by reference all prior art references, charts,
theories, and disclosures served on IPA in any prior or pending court action or proceeding before
the Patent Trial and Appeal Board involving any of the Asserted Patents as through set forth
fully herein.” See Ex. E at 3. Amazon also states, “Amazon asserts that the prior art listed in
Exhibits A–D, individually or in combination, invalidate(s) the Asserted Claims.” See Ex. E at 6.
It also includes different and inconsistent grounds from the Notice. For example, in the Second
Supplemental Invalidity Contentions, Amazon cites Section 102 grounds, when all of the
grounds in the Notice—which is the controlling document here—are Section 103.

    IPA seeks an order striking Amazon’s Second Supplemental Invalidity Contentions, and the
supplemental Exhibit D (Amazon’s listing of four-hundred-sixty-six (466) references that
“Amazon asserts . . . individually or in combination, invalidate(s) the Asserted Claims;” see Ex.
E at 6), except to the extent that Amazon is permitted to retain the one revised chart (A-23) and
one additional chart (A-26) after the Court considers IPA’s arguments outlined above.

(1) Amazon’s Position

    At the July 24, 2020 discovery conference, the Court ordered that Amazon “reduce its
number of prior art references by August 21 to “four specific references or combinations of
references . . . not A plus B plus one of 4,000 other references. . . . If at the end all 24 primary
references are still there, plaintiff can come back to me and complain.” See J. Andrews, Jul. 24,
2020 Hrg. Tr. at 37:10 – 38:10.

    Consistent with the Court’s guidance, Amazon identified no more than 4 grounds of
invalidity per asserted claim, identified the specific references for each ground, and significantly
reduced its selected primary and secondary references. See Notice of Grounds of Invalidity of
Asserted Claims of Defendants Amazon.com, Inc. and Amazon Digital Services LLC (attached
as Exhibit A). IPA takes issue with the number of invalidity charts Amazon prepared in its
invalidity contentions that may relate to each identified invalidity ground. Significant prior art

                                                  3
systems such as the OAA System, KQML/KIF, and the RETSINA system were the topic of
dozens of industry publications, presentations, and demonstrations. Additionally, source code
related to these systems was shared among industry groups. For each of these systems, Amazon
identified the specific prior art on which it is relying and prepared more than one invalidity claim
chart to thoroughly identify its invalidity positions in view of the publications, presentations,
demonstrations, and source code. Amazon should not be penalized for preparing thorough charts
in its invalidity contentions that provide IPA with as much notice as possible. It is irrelevant
whether each bases of invalidity that Amazon identifies is supported by multiple charts or not.
The Court did not limit Amazon to a number of claim charts. The Court limited the number of
invalidity bases, which is precisely what Amazon did as the excerpt above shows. Indeed,
Amazon significantly reduced its invalidity positions:

     • Amazon identified no more than 4 grounds per asserted claim and 24 total grounds;

     • Amazon clarified that it will only rely on obviousness for each of these grounds;

     • Amazon dropped 5 of its 11 unique primary references/systems from its primary
       reference charts for the asserted claims of the’115 and ’560 patents, and dropped 4 of its
       11 unique primary references/systems for the asserted claims of the ’128 patent;

     • Amazon dropped 13 of its 22 additional secondary references from its A-X, B-X, and C-
       X invalidity charts identifying secondary reference combinations; and

     • Amazon dropped combinations between its four main prior art references/systems—i.e.,
       combinations between the OAA system, KQML/KIF, FIPA 97, and the RETSINA
       system.1

    The chart below summarizes Amazon’s reduction of primary references/systems using claim
1 of the ’115 patent as an example.

    Number           Amazon’s assertion prior to reduction               Amazon’s assertion
                                                                          after reduction
      1      OAA system (described by 7 papers, 2 presentations, 2      OAA system (§ 103)
             videos, OAA source code, and 5 documents showing
             examples of public availability charted in Exs. A-1, A-
             2, A-3, A-6, A-11, A-17, A-18, A-19)
      2      KMQL/KIF (described by 9 papers, 2 specifications, 1       KQML/KIF combined
             presentation, and source code in Exs. A-7, A-8, A-10,      with Kiss, and MECCA
             A-14, A-20, A-23, A-25)                                    (§ 103)
      3      FIPA 97 (described by the FIPA 1997 specification in       FIPA 97 combined
             Ex. A-16)                                                  with Kiss, and MECCA
                                                                        (§ 103)
      4      RETSINA System (described by 11 papers and source          RETSINA System

1
  Amazon’s invalidity contentions identified motivations to combine each of its primary
references/systems with one another.
                                                 4
    Number          Amazon’s assertion prior to reduction                Amazon’s assertion
                                                                           after reduction
             code in Exs. A-22 and A-26)                               combined with Kiss,
                                                                       and MECCA (§ 103)
      5      MECCA (1 paper describing the MECCA system in             See combinations
             Ex. A-9)                                                  identified above
      6      Kiss (described by 1 patent in Ex. A-15)                  See combination
                                                                       identified above
      7      General Magic system (described by 7 papers in Ex.        Dropped
             A-21)
      8      Prodigy system (described by 4 papers in Ex. A-23)        Dropped
      9      Jang (1 paper describing the MASCOT system in Ex.         Dropped
             A-12)
      10     Busetta (1 paper describing the Belief, Desire, Intent,   Dropped
             Message system in Ex. A-4)
      11     Bradshaw (1 paper describing the KAoS system in Ex.       Dropped
             A-5)

    Amazon served its preliminary invalidity contentions on August 23, 2019. IPA had no issue
understanding these contentions for nearly a year, and complains now after Amazon significantly
reduced its prior art selection. Amazon’s invalidity contentions precisely identify its obviousness
combinations and how references can be combined. Indeed, the cover pleading to Amazon’s
preliminary invalidity contentions provides 8 pages of argument expressly identifying the
reasons a person having ordinary skill in the art would have been motivated to combine each of
the primary references/systems identified in the table above with one another. See, e.g., Ex. B at
pp. 47-55 (excerpt of Amazon’s Preliminary Invalidity Contentions). Additionally, the invalidity
charts attached to Amazon’s invalidity contentions include cross-references between the charts
identifying the disclosures of a reference that could be combined with the disclosures of another
reference. Indeed, these invalidity charts specifically identify how references such as Kiss and
MECCA can be combined with KQML/KIF, FIPA 97, and the RETSINA system. See, e.g., Ex.
C (excerpts from Amazon’s Kiss and A-X2 invalidity charts). IPA can refer to the same
invalidity charts in Amazon’s invalidity contentions to identify the disclosures Amazon cited for
the references in Amazon’s reduced grounds of invalidity.

    IPA mischaracterizes the OAA system as referring to multiple systems. This is wrong. As
IPA is aware from the SRI OAA patents it asserts in this case, “OAA” refers to the Open Agent
Architecture. The asserted patents disclose that in this architecture a service requesting agent
sends a request in the inter-agent communication language (ICL) as a base goal, the facilitator
parses the base goal to identify ICL sub-goals, the facilitator identifies agents that can solve
those ICL sub-goals, and the facilitator delegates those ICL sub-goals to appropriate service-
providing agents that cooperate to solve those ICL sub-goals. The OAA source code, the
February 1998 OAA presentation, the PAAM 98 presentation, and the other publications

2
  Amazon’s A-X, B-X, and C-X invalidity charts are secondary reference charts for each asserted
patent identifying specific secondary references that disclose each limitation of each asserted
claim, that can be combined with each of the primary references.
                                                5
Amazon charted all describe and implement the same OAA architecture of an ICL, a facilitator,
and agents. Additionally, the various demonstrations and implementations of OAA that Amazon
charted—e.g., Automated Office, MVIEWS, and Multimodal Maps—use the same ICL and
facilitator and simply focus on different subsets of agents that are capable of solving the sub-
goals of interest for that demonstration or implementation. The source code, demonstrations,
presentations, and publications Amazon identifies as part of the OAA system describe the same
system.

    IPA’s request to strike Exhibit D of Amazon’s second invalidity contentions should be
denied. Exhibit D is a list of prior art that demonstrates the state of the art. See Ex. B at 145
(identifying Exhibit D as “Prior Art Reflecting the General State of the Art”). Amazon’s notice of
reduction of invalidity references does not suggest any combination with each and every one of
the 466 prior art references identified in Exhibit D.3 See Ex. A. Additionally, Amazon’s
preliminary invalidity contentions served on August 23, 2019 attached an earlier version of
Exhibit D identifying 441 prior art references that demonstrated the state of the art. IPA did not
raise any issues with Exhibit D. IPA also did not raise any issue with the supplemental version
of Exhibit D attached to Amazon’s first supplemental invalidity contentions served on November
18, 2019 identifying 443 prior art references. Amazon’s second supplemental invalidity
contentions simply adds 23 references to the state of the art. This listing of the state of the art in
Exhibit D does not alter Amazon’s reduced grounds of invalidity dated August 21, 2020.
Genzyme Therapeutic Prods. Ltd. P’ship v. Biomarin Pharm. Inc., 825 F.3d 1360, 1369 (Fed.
Cir. 2016) (“state of the art ‘can legitimately serve to document the knowledge that skilled
artisans would bring to bear in reading the prior art identified as producing obviousness’”) (citing
Ariosa Diagnostics v. Verinata Health, Inc., 804 F.3d 1359, 1365 (Fed. Cir. 2015)); Integra
Lifesciences Corp. v. Hyperbranch Med. Tech. Inc., 223 F.Supp.3d 202, 205 (D. Del., December
9, 2016) (state of the art identifying 420 references did not expand invalidity bases).

    IPA’s request to strike Amazon’s supplemental RETSINA chart in Exs. A-26 (addressing the
’115 patent), B-26 (addressing the ’128 patent), and C-26 (addressing the ’560 patent) is
baseless. These invalidity charts simply identify and map RETSINA source code and
publications that Amazon uncovered after serving its preliminary invalidity contentions and first
supplemental invalidity contentions. Further, IPA was already on notice about the existence of
this RETSINA source code, which was described by the RETSINA publications Amazon
identified and charted in its preliminary invalidity contentions served as Exhibits A-22, B-22,
and C-22. IPA has no basis to argue that it is prejudiced by Amazon’s supplementation. Instead,
Amazon’s diligent supplementation has put IPA on notice of Amazon’s position that specific
source code and publications describing the same RETSINA system invalidate the asserted claim
5 months before opening expert reports are due, and six months before IPA will address
invalidity in its rebuttal expert report. D.I. 157.
    IPA complains about Amazon’s diligent supplementation of its invalidity contentions

3
  IPA takes issues with the language in Amazon’s invalidity contentions cover pleading that
states “prior art listed in Exhibits A-D, individually or in combination, invalidate(s) the Asserted
Claims.” Ex. E at 6. But this language in no way alters Amazon’s notice of grounds of
invalidity. Ex. A.
                                                  6
throughout discovery to provide IPA with notice of its invalidity positions. Yet, IPA has yet to
supplement its preliminary infringement contentions served over a year ago on July 10, 2019.
This is despite Amazon’s confirmation to IPA that its source code was available for review on
September 11, 2019. Indeed, before the COVID-19 shelter-in-place orders, IPA only reviewed
Amazon’s source code on two days—November 19, 2019 and March 4, 2020. And despite
Amazon agreeing to a remote source code review protocol on June 22, 2020, IPA continues to
point to its preliminary infringement contentions in its August 7, 2020 reduction of asserted
claims. See Ex. D (IPA’s notice of asserted claims). To the extent IPA now seeks to preclude
Amazon from supplementing its invalidity contentions during the normal course of discovery,
IPA should also be precluded from supplementing its infringement contentions.
    For the foregoing reasons, Amazon requests that this Court deny IPA’s requests for a cap on
the number of prior art references and request for additional claim charts. Amazon further
requests that the Court deny IPA’s request to strike any part of Amazon’s second supplemental
invalidity contentions.




                                                7
Dated: August 28, 2020               ASHBY & GEDDES
BAYARD, P.A.
                                     /s/Andrew C. Mayo
/s/Stephen B. Brauerman
                                     Steven J. Balick (#2114)
Stephen B. Brauerman (sb4952)
                                     Andrew C. Mayo (#5207)
600 N. King Street, Suite 400
                                     500 Delaware Avenue, 8th Floor
Wilmington, DE 19801
                                     P.O. Box 1150
(302) 655-5000
                                     Wilmington, DE 19899
sbrauerman@bayardlaw.com
                                     (302) 654-1888
                                     sbalick@ashbygeddes.com
Of Counsel:
                                     amayo@ashbygeddes.com
Paul J. Skiermont
                                     Of Counsel:
Sarah E. Spires
Sadaf R. Abdullah
                                     J. David Hadden
Steven W. Hartsell
                                     Saina S. Shamilov
Alexander E. Gasser
                                     Ravi Ranganath
Jaime K. Olin
                                     Vigen Salmastlian
Sheetal Patel
                                     FENWICK &WEST LLP
Kevin P. Potere
                                     801 California Street
Tara M. Williams
                                     Mountain View, CA 94041
SKIERMONT DERBY LLP
                                     (650) 988-8500
1601 Elm Street, Suite 4400
Dallas, TX 75201
                                     Todd R. Gregorian
(214) 978-6600
                                     Sapna S. Mehta
IPA_SDTeam@skiermontderby.com
                                     FENWICK &WEST LLP
                                     555 California Street, 12th Floor
Mieke Malmberg
                                     San Francisco, CA 94104
SKIERMONT DERBY LLP
                                     (415) 875-2300
800 Wilshire Blvd., Suite 1450
Los Angeles, CA 90017
                                     Hilary L. Preston
(213) 788-4500
                                     VINSON & ELKINS LLP
IPA_SDTeam@skiermontderby.com
                                     666 Fifth Avenue, 26th Floor
                                     New York, NY 10103-0040
Attorneys for Plaintiff,
                                     (212) 237-0000
IPA Technologies Inc.


                                     Attorneys for Defendants Amazon.com, Inc.
                                     and Amazon Digital Services, LLC




                                 8
